 



Exhibit 10.37
FIRSTMERIT CORPORATION
2006 EQUITY PLAN
EMPLOYEE’S RESTRICTED STOCK AWARD AGREEMENT
RELATING TO RESTRICTED STOCK AWARD GRANTED
TO PAUL GREIG ON MAY 18, 2006
     This RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered
into this 1st day of June, (the “Date of Award”), by and between FIRSTMERIT
CORPORATION (the “Company”), and PAUL GREIG (the “Grantee”).
     WITNESSETH, THAT:
     WHEREAS, the Company’s shareholders adopted and approved the FirstMerit
Corporation 2006 Equity Plan (the “Plan”) in April, 2006; and
     WHEREAS, one of purposes of the Plan is to enable employees of the Company
and Related Entities to acquire a proprietary interest (or to increase an
existing proprietary interest) in the Company, and to provide employees with a
more direct stake in the future and welfare of the Company and Related Entities
and to encourage them to remain employed with the Company or Related Entities.
     WHEREAS, the Grantee understands that this Agreement will be revoked
retroactively (and will be of no effect whatsoever), unless the acknowledgement
appearing at the end of this Agreement is signed and returned no later than
30 days after the Date of Award.
     WHEREAS, the Grantee acknowledges that Section 409A of the Internal Revenue
Code (“Section 409A”) imposes substantial penalties on persons who receive some
forms of deferred compensation (as more fully described in the Plan’s
Prospectus), that the Internal Revenue Service has not yet issued final rules
fully defining the effect of Section 409A, that, although this Agreement has
been designed to avoid those penalties, it may be necessary to revise this
Agreement to avoid these penalties and, as a condition of this Agreement, agrees
to accept those revisions, without any further consideration, even if those
revisions change the terms of this Agreement in a way that reduces the value or
potential value of the Award.
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Grant. A restricted stock award (“Award”) of 58,000 shares (“Award
Shares”) of the Company’s common stock, no par value (“Stock”), is hereby
granted by the Company to the Grantee subject to the following terms and
conditions and to the provisions of the Plan, the terms of which are hereby
incorporated by reference. Capitalized terms used but not expressly defined in
this Agreement will have the meanings given to them in the Plan.
     If, before restrictions imposed on the Award Shares lapse, there is a Stock
dividend or Stock split, recapitalization (including payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to shareholders, exchange of shares or other similar

 



--------------------------------------------------------------------------------



 



corporate change affecting Stock, an appropriate adjustment will be made to the
number of Award Shares and other limitations applicable to the Award Shares.
     2. Transfer Restrictions. None of the Award Shares may be sold, assigned or
transferred, in whole or in part, voluntarily or involuntarily, by the Grantee,
nor made subject to any lien, directly or indirectly, by operation of law or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. However, the Grantee may designate a beneficiary to receive any
Award Shares issuable after the Grantee’s death.
     3. Release of Restrictions
     A. The restrictions set forth in Section 2 above will lapse with respect to
58,000 Award Shares, on May 31, 2009.
     B. Also, all Award Shares will become fully exercisable on the date of any
Change in Control.
     4. Effect of Terminating Employment.

  A.   Retirement:         The Award Shares will be fully vested.     B.  
Termination of the Grantee by the Company (or a Related Entity) for Cause [as
defined in the employment agreement between the Company and the Grantee, dated
May 15, 2006 (the “Employment Agreement”)] or voluntary termination by the
Grantee:         All unvested Award Shares will be forfeited.     C.  
Termination of the Grantee by the Company (or a Related Entity) without Cause or
termination by the Grantee for Good Reason (as defined in the Employment
Agreement):         The Award Shares will be fully vested.     D.   Death or
Disability:         The Award Shares will be fully vested.

     6. Taxes. When Award Shares vest, the Company will require the Grantee to
pay to the Company an amount equal to the income and employment taxes required
to be withheld. This amount will be deducted from other compensation payable to
the Grantee by the Company or a Related Entity or, if no compensation is then
payable (or an insufficient amount of compensation is then due), a number of
Award Shares having a fair market value equal to the amount due will be
withheld. The tax effect of Award Shares is described in the Plan’s Prospectus.
     7. Rights as Shareholder. The Grantee will be entitled to all of the rights
of a

2



--------------------------------------------------------------------------------



 



shareholder with respect to the Award Shares including the right to vote the
Award Shares and to receive dividends and other distributions payable with
respect to the Award Shares since the Award Date.
     8. Escrow of Share Certificates. For the purposes of securing the
re-transfer of the Award Shares into the name of the Company in the event of
forfeiture, certificates for the Award Shares will be issued in the Grantee’s
name and will be held in escrow by, and subject to a security interest in favor
of, the Company until restrictions with respect to the Award Shares lapse or the
Award Shares are forfeited as provided in this Agreement; provided, however,
that the terms of the escrow will make allowance for the transactions
contemplated by Section 3(B). A certificate or certificates representing the
Award Shares as to which restrictions have lapsed will be delivered to the
Grantee after those restrictions have lapsed.
     9. Beneficiary Designation: The Grantee may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive any
Award Shares that are issuable at the Grantee’s death. Unless otherwise provided
in the Beneficiary designation, each designation made will revoke all prior
designations, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If the Grantee has not
made an effective Beneficiary designation, the deceased Grantee’s Beneficiary
will be the Grantee’s surviving spouse or, if there is no surviving spouse, the
deceased Grantee’s estate.
     10. Restrictive Covenants.

  A.   The Grantee acknowledges and agrees that as a condition to and in
consideration of the grant of this award, the Grantee will not engage in
solicitation of customers of, or interference with employees of, the Company or
any Related Entity (“Protected Party”), directly or indirectly, for a period of
time after the termination of employment with the Company and all Related
Entities, irrespective of who initiates the termination or the reason for the
termination. The Grantee acknowledges that the Grantee has received sufficient
consideration in exchange for these covenants not to compete or interfere.    
B.   The Grantee covenants that if the Grantee’s employment is terminated by
either party for any reason whatsoever, the Grantee will not for a period of
twelve (12) months (“Restrictive Period”) thereafter:

  1.   Solicit, engage or otherwise interfere with any customer or client who is
at that time or was within the preceding ninety (90) days a customer or client
of the Protected Party for the purposes of directly or indirectly furnishing any
financial or banking services that a national banking association, bank holding
company, state bank, savings and loan association or other regulated financial
institution is permitted by law to conduct or furnish on the date the Grantee’s
employment is terminated.

3



--------------------------------------------------------------------------------



 



  2.   Employ, solicit for employment, engage or otherwise interfere with any
person who is at that time or was within the preceding ninety (90) days employed
by the Protected Party, or otherwise directly or indirectly induce or take any
action which would encourage or influence any such person to leave that person’s
employment or terminate, reduce or modify their business or relationship with
the Protected Party.

The restrictive covenants and Restrictive Period provided for herein will not be
construed to limit the application of any other restrictive covenant or
restriction period set forth in any other agreement entered into between the
Grantee and the Company or a Related Entity.

  C.   The Grantee acknowledges that the Grantee is entering into this Agreement
voluntarily and has given careful consideration to the restraints imposed by
this Agreement. Irrespective of the manner of any employment termination, the
restraints imposed by this Agreement will be operative during their full time
periods and throughout the restrictive areas set forth in this Agreement. The
Grantee further acknowledges that if the Grantee’s employment with the Company
and all Related Entities terminates for any reason the Grantee can earn a
livelihood without violating the foregoing restrictions and that the Grantee’s
ability to earn a livelihood without violating these restrictions is a material
employment condition. The Grantee acknowledges and recognizes that if the
Grantee’s employment terminates for any reason, this Section 10 and Section 11
hereinbelow will survive any such termination and any expiration of the term of
this Agreement. Further, the Grantee agrees and consents that this Agreement is
assignable by the Company.     D.   The Grantee agrees that if a court of law
finds that the provisions of this Agreement are too harsh so that they are
unenforceable, then such court of law may enforce those restrictions and
limitations which are acceptable and deemed enforceable by the court.     E.  
Further, in the event the Grantee breaches the terms of this Agreement, it is
agreed that all time periods contained in this Agreement will be tolled until
the Grantee ceases to breach this Agreement.

     11. Nondisclosure and Non-appropriation of Information.

  A.   The Grantee recognizes and acknowledges that while employed by the
Company and all Related Entities, the Grantee will have access to, learn, be
provided with and, in some cases, prepare and create, certain confidential
information, proprietary information or Trade Secrets of the Protected Party,
including, but not limited to, processes, financial information, pricing
information, operating techniques, marketing processes, training techniques,
customer, vendor, and referral source lists, price and cost information, files
and forms, (hereinafter collectively referred to as the “Trade Secrets”), all of

4



--------------------------------------------------------------------------------



 



      which are of substantial value to the Protected Party and the businesses
conducted by it.     B.   The Grantee expressly covenants and agrees:

  1.   That the Grantee will hold in a fiduciary capacity and will not reveal,
communicate, use or cause to be used for the Grantee’s own benefit or divulge
during the period of employment by the Company and all Related Entities and for
an indefinite period thereafter, any Trade Secrets, or other proprietary
information or Trade Secrets right now or hereafter owned by the Protected
Party;     2.   That the Grantee will not sell, exchange or give away, or
otherwise dispose of any proprietary information or Trade Secrets now or
hereafter owned by the Protected Party, whether the same will or may have been
originated or discovered by the Protected Party, the Grantee or otherwise;    
3.   That the Grantee will not reveal, divulge or make known to any person,
firm, company or corporation any proprietary information or Trade Secrets of the
Protected Party;     4.   That the Grantee will return to the Company or any
other Protected Party, either before or immediately (within 24 hours) upon the
Grantee’s termination of employment with the Company and all Related Entities,
any and all written information, material or equipment that constitutes,
contains or relates in any way to proprietary information, Trade Secrets and any
other documents, equipment, and material of any kind relating in any way to the
business of the Protected Party, which are in the Grantee’s possession, custody
and control and which are or may be property of Protected Party, whether
confidential or not, including any and all copies thereof which may have been
made by or for the Grantee and that the Grantee will maintain no copies thereof
after termination of this Agreement;     5.   The obligations of this paragraph
will survive the termination of employment and any expiration of the term of
this Agreement.

     12. Injunction. The parties acknowledge and agree, due to the subject
matter of this Agreement, that money damages will be an inadequate remedy for a
breach by the Grantee of any of the obligations hereunder. Consequently, if the
Grantee breaches or threatens to breach any of the obligations under this
Agreement, the Grantee agrees that the Protected Party will have the right, in
addition to any other rights or remedies available to it at law or in equity, to
obtain equitable relief, including, without limitation, injunctive relief and
specific performance, in the event of any breach or threatened breach. Further,
the parties hereto agree and declare that it may be impossible to measure in
monetary terms the damages that may accrue to any Protected Party by reason of
the

5



--------------------------------------------------------------------------------



 



Grantee’s violation of this Agreement. Therefore, in the event that a Protected
Party, or any successor in interest thereto, will institute an action or
proceeding to enforce the provisions of this Agreement, each party or other
person against whom such action or proceeding is brought will and hereby does,
in advance, waive the claim or defense that there is adequate remedy at law. In
the event such injunctive relief is warranted and obtained by the Protected
Party, the Grantee agrees to pay all costs of that action, including reasonable
attorney fees.
     13. Severability: If any one or more of the provisions contained in this
Agreement is conclusively determined to be invalid, illegal or unenforceable in
any respect under applicable law, the validity, legality and enforceability of
the remaining provisions of this Agreement will not, in any way, be ineffective
or impaired thereby.
     14. Governing Law: This Agreement is made and entered into in the state of
Ohio, and will in all respects be interpreted, enforced and governed under the
laws of that state notwithstanding its conflict of laws rules. In the event of
any dispute or controversy arising under or in connection with this Agreement,
the parties consent to the jurisdiction of the Common Pleas Court of the State
of Ohio (Summit County) or The United States District Court for the Northern
District of Ohio, Eastern Division.
     15. Other Agreements: The Award Shares and this Agreement will be subject
to the terms of any other written agreements between the Grantee and the Company
and any Related Entity to the extent that those other agreements do not directly
conflict with the terms of the Plan or this Agreement.
     16. Other Rules: The Award Shares and this Agreement are subject to more
rules described in the Plan and in the Plan’s Prospectus.
     17. Assignment: This Agreement will be binding upon the Company and the
Grantee, their respective heirs, personal representatives, executors,
administrators, and successors; provided, however, that no assignment or
transfer of this Agreement by the Grantee including assignment or transfer by
operation of law, will be valid without the Company’s prior written consent.
However, the Company may freely assign or transfer this Agreement without the
Grantee’s consent.
     18. Acknowledgement: This Agreement (and the Award Shares) will be revoked
automatically unless the Grantee signs the acknowledgement appearing at the end
of this Agreement and returns a copy of the signed Agreement to the Committee no
later than 30 days after the date of this Agreement.
     19. Listing, Registration, Qualification: If the Board concludes that the
listing, registration or qualification upon any securities exchange, under any
state or federal law, or the approval or consent of any governmental body is
necessary or desirable as a condition to the issuance of the Award Shares, the
Award Shares may not be issued in whole or in part unless and until that
listing, registration, qualification or approval has been obtained, free of any
conditions which are not acceptable to the Board and the sale and delivery of
stock under this Agreement is also subject to the same requirements and
conditions.

    IN WITNESS WHEROF, the Company has caused the Award to be granted pursuant
to this

6



--------------------------------------------------------------------------------



 



    Award Agreement on the date first above written.

            FIRSTMERIT CORPORATION
      By:   /s/ Christopher J. Maurer         Christopher J. Maurer,       
Executive Vice President, Human Resources     

By signing below, the Grantee acknowledges and agrees that:

  •   A copy of the Plan is available to the Grantee;     •   The Grantee has
received a copy of the Plan’s Prospectus;     •   The Grantee understands and
accepts the conditions placed on the Award Shares and understands what must be
done to earn the Award Shares;     •   The Grantee will consent (in the
Grantee’s own behalf and in behalf of the Grantee’s beneficiaries and without
any further consideration) to any change to the restrictions imposed on the
Award Shares or to this Agreement to avoid paying penalties under Section 409A
of the Internal Revenue Code, even if those changes reduce the value of the
Award Shares’ value or potential value; and     •   If the Grantee does not
return a signed copy of this Agreement to the address shown below not later than
30 days after the date of this Agreement, the Award Shares will be forfeited and
the Grantee will not be entitled to receive anything on account of these
cancelled Award Shares.

Compensation Department
CAS 82

            GRANTEE
      By:   /s/ Paul G. Greig               Print Name: Paul G. Greig     

ANY FEDERAL TAX ADVICE CONTAINED IN THE FOREGOING IS NOT INTENDED OR WRITTEN BY
THE PREPARER OF SUCH ADVICE TO BE USED, AND IT CANNOT BE USED BY THE RECIPIENT,
FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON THE RECIPIENT. THIS
DISCLOSURE IS INTENDED TO SATISFY U.S. TREASURY DEPARTMENT REGULATIONS.

7